UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53


                   United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                   Submitted September 12, 2006
                                      Decided October 3, 2006


                                              Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge

                       Hon. DANIEL A. MANION, Circuit Judge



UNITED STATES OF AMERICA,                                      Appeal from the United States
      Plaintiff-Appellee,                                      District Court for the Eastern
                                                               District of Wisconsin.
No.    06-2413                v.
                                                               No. 03-CR-259
GARY R. GEORGE,                                                Rudolph T. Randa, Chief Judge.
      Defendant-Appellant.




                                              Order

        Our initial opinion in this case affirmed the judgment and all aspects of the sentence
except for restitution. United States v. George, 403 F.3d 470 (7th Cir. 2005). We remanded for
further proceedings on that subject because the lack of explanation for the award (roughly
$614,000) raised the possibility that the sum included gain to defendant that was not matched by
loss to the state, and may have included loss attributable to offenses other than those to which
defendant pleaded guilty.

       On remand the award was reduced to approximately $569,000, and defendant does not
contend that the calculation transgressed any of the legal principles established in our opinion.
Nonetheless, he contends, the award remains too high. Neither of defendant's arguments is
persuasive, however.
No. 06-2413                                                                           Page 2



         About $273,000 of the restitution represents funds that were paid to Mark Sostarich as a
fee for legal services and kicked back to defendant. He maintains that none of this amount
represents loss to the victim, because Opportunities Industrialization Center (which received
funds from the United States via a program that the State of Wisconsin administered) was
satisfied with Sostarich's work and his price. The district judge concluded, however, that
Sostarich was willing to do the same work for about 20% of what he charged and had inflated his
fee to raise the funds that he funnelled to defendant. That finding is not clearly erroneous; indeed,
we affirmed the identical conclusion in United States v. Gee, 432 F.3d 713 (7th Cir. 2005), an
appeal arising from the prosecution of one of defendant's confederates. Defendant tells us that he
disagrees with the holding in Gee, but we do not see any reason to depart from its conclusion.

        The remainder of the restitution represents the salary of state employees whose time
defendant diverted from state business to his personal affairs. Defendant insists that one of these
employees still put in 40 hours a week of state work, and that the other (who conceded that he
shirked his state duties) should not have been believed. The district judge's findings on contested
factual issues may be disturbed only if clearly erroneous, and there is no clear error in the
estimate (no greater certainty is possible) that these employees devoted half of their time on the
state's payroll to George's private affairs. The award of restitution, representing half of what the
state paid them during the time covered by the conviction, therefore is proper.

                                                                                     Affirmed